Citation Nr: 1141363	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  09-02 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington



THE ISSUE

Entitlement to service connection for a low back disability, claimed as secondary to service-connected left knee disability.  



REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1984 to August 1990.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO).  In his January 2009 VA Form 9 (Substantive Appeal), the Veteran requested a Travel Board hearing; in October 2010 (on the date the hearing was scheduled) he withdrew the hearing request.  The case was previously before the Board in December 2010 when, in pertinent part, it was remanded for additional development.  


FINDING OF FACT

A chronic low back disability is not shown at any time during the pendency of the appeal.  


CONCLUSION OF LAW

Service connection for a low back disability, including as secondary to a service-connected left knee disability, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  An October 2007 letter explained the evidence necessary to substantiate the claim (to include the evidence necessary to substantiate a claim of secondary service connection), the evidence VA was responsible for providing, and the evidence he was responsible for providing.  It also informed the Veteran of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to downstream issues").  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  As will be discussed in greater detail below, he failed (without giving cause) to report for an examination scheduled (in January 2011, pursuant to the Board's remand instructions) in connection with his claim.  The Veteran has not identified any pertinent evidence that remains outstanding.  See November 2007 VCAA Notice Response.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.  


B. Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed disability, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Service connection may also be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Veteran's STRs show that in February 1990, he reported he was involved in a motor vehicle accident and cervical (i.e., pertaining to the neck) radiology was negative.  A March 1990 physical profile report noted he was involved in a motor vehicle accident in January 1990, and that he was in physical therapy for his back and bilateral knee pain.  

A July 1993 Group Health Cooperative private treatment record noted the Veteran's complaint of low back pain for 1 week.  

The threshold question that must be addressed here (as with any claim seeking service connection) is whether the Veteran actually has the disability or disabilities for which service connection is sought, specifically a low back disability, claimed as secondary to his service-connected left knee disability.  See September 2007 claim for service connection for a low back disability.  

Service connection has been established for a left knee disability.  The Board acknowledges the Veteran's complaint of low back pain, and recognizes that he is competent to testify as to observable symptoms, like low back pain, and finds no reason to question the credibility of his lay accounts regarding such symptoms.  38 C.F.R. § 3.159(a)(2); see also Layno v. Brown, 6 Vet. App. 465, 471 (1994) ("[C]ompetent testimony is . . . limited to that which the witness has actually observed, and is within the realm of his personal knowledge").  However, pain alone, without a diagnosed or underlying malady or condition is not a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds, 259 F.3d 1356 (Fed. Cir. 2001).  The Veteran has not provided competent (medical) evidence that he has a diagnosed low back disability.  Significantly, whether there is underlying pathology to account for complaints of back pain is not a question for resolution by mere lay observation alone; it requires examination by a person with medical expertise (and may require diagnostic studies).  The Veteran is a layperson with no medical training; he does not cite to any medical texts or treatises to support a self-diagnosis, and he does not offer an explanation of rationale for any opinions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court); see also Davidson, 581 F.3d at 1316.  

The Board (in its December 2010 remand) sought to assist the Veteran to establish he has a chronic low back disability by arranging for a VA examination for that purpose.  However, the Veteran failed (without giving cause) to report for such examination on the scheduled date.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist a Veteran in developing the facts and evidence pertinent to his claim is not a one-way street).  38 C.F.R. § 3.655 clearly outlines that when a claimant fails to report for an examination [without good cause] scheduled in conjunction with a claim for entitlement or continued entitlement to a benefit, and such benefit cannot be established or confirmed without a current VA examination or reexamination, the claim shall be rated based on the evidence of record.  When the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  A claimant failing to report for a scheduled examination must show good cause for not doing so.  See 38 C.F.R. § 3.655; see also Engelke v. Gober, 10 Vet. App. 396, 399 (1997).  

In the absence of any competent evidence showing that the Veteran has a chronic low back disability, he has not presented a valid claim of service connection for such disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Accordingly, the appeal in this matter must be denied.  


ORDER

Service connection for a low back disability is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


